Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
        The following action is in response to 05/06/2022 request for continuing examination. 
* Previously *
Claims 1, 7, 13 were amended with Applicant’s 05/06/2022 amendment. 
Claims 3-5, 9-11, 15-17 have been previously canceled by Applicant. 
Claims 1, 2, 6 are now amended by Examiner Amendment. 
Claims 7-8, 12-18 are now canceled by Examiner amendment.
Claims 19-24 are now added by Examiner amendment. 
Claims 1, 2, 6, 19-24 are now be currently pending and allowed. 

Interview Summary
	Examiner thanks Applicant representative for collaboration and expediency in expediting prosecution. During the interview Examiner and Applicant Representative discussed several features of the invention. Such discussed features have been incorporated in the current Examiner amendment resulting in the allowance of all claims.

Examiner's Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney on record Kendrick P. Lam, Reg.# 71490. 
 	Examiner takes this opportunity to thank Applicant Representative for his professionalism, cooperation, experience and expediency throughout the prosecution.  
In the latest listings of the claims dated 03/30/2022, 
	- Please amend Claims 1, 2, 6 as follows.
	- Please cancel Claims 7-8, 12-18 as follows.
	- Please newly add Claims 19-24 as follows. 
1. (Currently Amended) A computer-implemented method for monitoring and matching supply and demand of required products for a well constructing project, the method comprising:
	receiving operational data at the well and structured and unstructured data related to impending demand for the well construction project;    
	crawling web-data syndicated data sources, for big data managed on a public cloud system comprising location and inventory information for a plurality of suppliers offering the required products for every period of time in a time interval, and demand information from a drilling operator for the required products based on well data, weather data, permit data, rigs schedule, spatial temporal data, completion data and a schedule of the drilling operator;   
	training prediction models using the big data to anticipate the demand information; 
	monitoring, through a platform implementing a machine learning algorithm, a database comprising the inventory information associated with the plurality of the demand information associated with the drilling operator to detect a trigger indicating a prediction that a demand for a micro-contract for the drilling operator exceeds a prediction thresholdin filing the constructing of the well 
	detecting from the big data, early signals indicative of oil exploration, land leasing and construction permits to predict, using the trained prediction models and the detected trigger, a spud date when drilling the well will begin and the demand information comprising the required products for constructing the well and a total depth of the well;
	 defining an optimization problem by coding a bipartite graph with vector linked nodes and arcs representing the demand information, the location, and the inventory information for the micro-contract;    
	solving the optimization problem, by iteratively running a mix integer programming algorithm for every period of time until the micro-contract matching identifies a best one of the plurality of suppliers to the drilling operator; 
	executing the micro-contract upon acceptance of the matching received from the drilling operator over a computer network. 
	
	
	
	

2. (Currently amended) The method of claim 1, 
	updating the trained prediction models prior to executing the micro-contract.  
	

3. (Canceled)
4. (Canceled)
5. (Canceled)


6. (Currently amended) The method of claim 1, wherein the prediction models are trained based on historical project data from the demand detected trigger. 

7.-18. (Canceled)

19. (New) A system for monitoring and matching supply and demand of required products for a well constructing project, the system comprising one or more hardware processors configured to:
	receive operational data at the well and structured and unstructured data related to impending demand for the well construction project;    
	crawl web-data syndicated data sources, for big data managed on a public cloud system comprising location and inventory information for a plurality of suppliers offering the required products for every period of time in a time interval, and demand information from a drilling operator for the required products based on well data, weather data, permit data, rigs schedule, spatial temporal data, completion data and a schedule of the drilling operator;   
	train prediction models using the big data to anticipate the demand information; 
	monitor, through a platform implementing a machine learning algorithm, a database comprising the inventory information associated with the plurality of suppliers and the demand information associated with the drilling operator to detect a trigger indicating a prediction that a demand for a micro-contract for the drilling operator exceeds a prediction threshold in filing a permit associated with the constructing of the well;
	detect from the big data, early signals indicative of oil exploration, land leasing and construction permits to predict, using the trained prediction models and the detected trigger, a spud date when drilling the well will begin and the demand information comprising the required products for constructing the well and a total depth of the well;
	 define an optimization problem by coding a bipartite graph with vector linked nodes and arcs representing the demand information, the location, and the inventory information for the micro-contract;    
	solve the optimization problem, by iteratively running a mix integer programming algorithm for every period of time until the micro-contract matching identifies a best one of the plurality of suppliers to the drilling operator; 
	execute the micro-contract upon acceptance of the matching received from the drilling operator over a computer network. 

20. (New) The system of claim 19, wherein the one or more hardware processors are further configured to:
	update the trained prediction models prior to executing the micro-contract. 
  
21. (New) The system of claim 19, wherein the one or more hardware processors are further configured to:
	train the prediction models based on historical project data from the drilling operator information and information associated with the detected trigger. 

22. (New) A non-transitory computer readable medium for monitoring and matching supply and demand of required products for a well constructing project, the non-transitory computer readable medium comprising instructions executed by one or more hardware processors to:
	receive operational data at the well and structured and unstructured data related to impending demand for the well construction project;    
	crawl web-data syndicated data sources, for big data managed on a public cloud system comprising location and inventory information for a plurality of suppliers offering the required products for every period of time in a time interval, and demand information from a drilling operator for the required products based on well data, weather data, permit data, rigs schedule, spatial temporal data, completion data and a schedule of the drilling operator;   
	train prediction models using the big data to anticipate the demand information; 
	monitor, through a platform implementing a machine learning algorithm, a database comprising the inventory information associated with the plurality of suppliers and the demand information associated with the drilling operator to detect a trigger indicating a prediction that a demand for a micro-contract for the drilling operator exceeds a prediction threshold in filing a permit associated with the constructing of the well;
	detect from the big data, early signals indicative of oil exploration, land leasing and construction permits to predict, using the trained prediction models and the detected trigger, a spud date when drilling the well will begin and the demand information comprising the required products for constructing the well and a total depth of the well;
	 define an optimization problem by coding a bipartite graph with vector linked nodes and arcs representing the demand information, the location, and the inventory information for the micro-contract;    
	solve the optimization problem, by iteratively running a mix integer programming algorithm for every period of time until the micro-contract matching identifies a best one of the plurality of suppliers to the drilling operator; 
	execute the micro-contract upon acceptance of the matching received from the drilling operator over a computer network. 
 
23. (New) The non-transitory computer readable medium of claim 22, wherein the instructions, are further executed by the one or more hardware processors, to: 
	update the trained prediction models prior to executing the micro-contract.
  
24. (New) The non-transitory computer readable medium of claim 22, wherein the instructions, are further executed, by the one or more hardware processors, to: 
	train the prediction models based on historical project data from the demand information and information associated with the detected trigger. 












Reasons for allowance
- I. Reasons for Subject Matter Eligibility -
Final Act 01/07/2022 p.2 last ¶ -p.3 ¶2, and p.6-p.10 ¶2 found that the claims recite, set forth or describe the abstract idea of certain methods of organizing human activities, including fundamental economic practices and/or commercial interactions / business relationships further implementable through equally abstract mathematical relationships expressed in words. Yet, the Examiner amendment that resulted from the productive Interview conducted with Applicant, now requires closer scrutiny as whether it renders the claims patent eligible. Specifically, the Examiner amendment was presented in an effort to advance prosecution as instructed by MPEP 2106.04 and corroborated by previous “October 2019 Patent Eligibility Guidance Update (October 2019 Update)” p.13 ¶3: “During examination, the examiner should analyze the improvements consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement”. 
	Here, while the claims still involve abstract fundamental economic practices and/or commercial interactions for “monitoring and matching supply and demand of required products” [Step 2A prong1], the amended independent Claims 1, and new independent Claims 19, 22, now recite powerful non-abstract additional elements such as: 
	- “receiving” “structured and unstructured data”, 
	- “crawling web-data syndicated data sources, for big data managed on a public cloud system”; 
	- “training prediction models using the big data to anticipate the demand information”; 
	- “monitoring, through a platform implementing a machine learning algorithm, a database” “to detect a trigger” with respect to “exceed[ing] a prediction threshold”, 
	- “detecting from the big data, early signals indicative of oil exploration, land leasing and construction permits to predict, using the trained prediction models and the detected trigger, a spud date when drilling the well will begin and the demand information comprising the required products for constructing the well and a total depth of the well”; 
	- “defining an optimization problem by coding a bipartite graph with vector linked nodes and arcs representing the demand information, the location, and the inventory information for the micro-contract”; 
	- “solving the optimization problem, by iteratively running a mix integer programming algorithm for every period of time until the micro-contract matching identifies a best one of the plurality of suppliers to the drilling operator”; 
	As it can now be seen, the independent Claims 1, 19, 22 recite the how-to details in implementing technological processes of data “crawling”, “training”, “monitoring”, “coding” and “solving”. Thus Claims 1,19,22 recite deliberate technological improvements upon which the “micro-contract” is “execut[ed]” for an economic purpose. This is different than vice versa, namely, an abstract concept applied or linked upon a technological environment, as was previously the case for independent Claim 1 as identified at Final Act 01/07/2022 p.8 ¶3-¶6. 
	Most importantly, such additional, computer-based elements of data “crawling, training, monitoring, coding and solving” do not fall within “Certain methods of organizing human activities” as defined by MPEP 2106.04(a)(2) II, nor can they be practically implemented as “Mental processes” [MPEP 2106.04(a)(2) III] or simply as “Mathematical Concepts” [MPEP 2106.04(a)(2) III], since independent Claims 1, 19, 22 now require:
	i. “receiving” “structured and unstructured data”,
	ii. “crawling web-data syndicated data sources, for big data managed on a public cloud system”; 
	iii, “training prediction models using the big data to anticipate the demand information”; 
	iv. “monitoring, through a platform implementing a machine learning algorithm, a database” “to detect a trigger indicating a prediction that a demand for a micro-contract for the drilling operator exceeds a prediction threshold in filing a permit associated with the constructing of the well”, 
	v. “detecting from the big data, early signals indicative of oil exploration, land leasing and construction permits to predict, using the trained prediction models and the detected trigger, a spud date when drilling the well will begin and the demand information comprising the required products for constructing the well and a total depth of the well”; 
	vi. “defining an optimization problem by coding a bipartite graph with vector linked nodes and arcs representing the demand information, the location, and the inventory information for the micro-contract”; 
	vii. “solving the optimization problem, by iteratively running a mix integer programming algorithm for every period of time until the micro-contract matching identifies a best one of the plurality of suppliers to the drilling operator”; 
	Accordingly, it is reasoned that such additional, computer-based elements, provide the requisite technological details to integrate any fundamental economic practices and/or commercial interactions into a practical application [Step 2A prong two] or at the very least provide significantly more [Step 2B]. 
For example, MPEP 2106.05(a)(II) explains that incorporation of rules to set weights in a technical field can qualify as a technological improvement to integrate any alleged abstract idea into a practical application [Step 2A prong two] or provide significantly more [Step 2B]. 	
Here, similar to the incorporation of rules exemplified by MPEP 2106.05(a)(II), the independent Claims 1,19,22 similarly incorporate rules that “crawl web-data syndicated data sources, for big data managed on public cloud system”; “training prediction models using the big data to anticipate the demand information”; “defining an optimization problem by coding a bipartite graph with vector linked nodes and arcs representing the demand information, the location, and the inventory information for the micro-contract”. 
	Moreover, similar to the eligible computerized rules to weights, as exemplified at  MPEP 2106.05(a)(II), the current rules are not arbitrary but highly selective, by “crawling web-data syndicated data sources”, “detect[ing] a trigger” of excess “threshold”,  “detecting from the big data, early signals” “to predict, using the trained prediction models and the detected trigger, a spud date when drilling the well will begin and the demand information comprising the required products for constructing the well and a total depth of the well”; “defining an optimization problem by coding a bipartite graph with vector linked nodes and arcs representing the demand information, the location, and the inventory information for the micro-contract”. 
 	Thus here, the incorporation of the weight-based rules does constitute, per MPEP 2106.05(a)(II), an example of technological improvement that integrates abstract idea into a practical application [Step 2A prong 2] or provide significantly more [Step 2B]. 

Examiner also tests the additional elements in light of MPEP 2106.05(e) and finds that the combination of “receiving structured and unstructured data” acting in concert with “crawling web-data syndicated data sources, for big data managed on a public cloud system”; would qualify as meaningful limitations, because they disclose a combination of technological details beyond merely linking the use of the abstract idea to a technological environment. Examiner similarly finds the capabilities of “training prediction models using the big data to anticipate the demand information”; “monitoring, through a platform implementing a machine learning algorithm, a database” “to detect a trigger indicating a prediction that a demand for a micro-contract for the drilling operator exceeds a prediction threshold in filing a permit associated with the constructing of the well”, “detecting from the big data, early signals indicative of oil exploration, land leasing and construction permits to predict, using the trained prediction models and the detected trigger, a spud date when drilling the well will begin and the demand information comprising the required products for constructing the well and a total depth of the well”;  “defining an optimization problem by coding a bipartite graph with vector linked nodes and arcs representing the demand information, the location, and the inventory information for the micro-contract”; 
and “solving the optimization problem, by iteratively running a mix integer programming algorithm for every period of time until the micro-contract matching identifies a best one of the plurality of suppliers to the drilling operator”; as other examples of particular learning algorithms that apply the initially identified abstract idea in a meaningful way. 
            In conclusion, when tested per MPEP 2106.05 (a), (e), the above recited additional elements of independent Claims 1,19,22, integrate any purported abstract idea into a practical application [per Step 2A prong two], or at a minimum provide significantly more [Step 2B]. Thus, independent Claims 1,19,22 are reasoned to be patent eligible.  
         Claims 2, 6 are dependent and eligible based upon eligible Claim 1. 
         Claims 20, 21 are dependent and eligible based upon eligible Claim 19.
         Claims 23, 24 are dependent and eligible based upon eligible Claim 22. 




Reasons for Allowance
- II. Reasons for overcoming the prior art -
Claims 1,19,22 have overcome the prior art, with the following being Examiner’s statement of reasons for overcoming the prior art.  The closest prior art remains:  
	* Eicher et al, US 20020099578 A1 hereinafter Eicher, in view of
	* Jackson et al, US 20060036531 A1 hereinafter Jackson.
	* Tapia; Thomas E. US 20210224913 A1 hereinafter Tapia.
	  Such prior art teaches some elements of “monitoring and matching supply and demand of required products” as identified by Examiner at the Non-Final Act 09/21/2022 p.7-p.20. Yet, neither Eicher, nor Jackson, Tapia or any other prior art on record, teaches or suggest, either alone or together with adequate rationales, the newly amended combination of “defining optimization problem by coding bipartite graph with vector linked nodes and arcs representing demand information, location, and the inventory information for the micro-contract” followed by “solving the optimization problem, by iteratively running a mix integer programming algorithm for every period of time until the micro-contract matching identifies a best one of the plurality of suppliers to the drilling operator”, after a prior “training prediction models using big data” as claimed, “crawl[ed]” from “web-data syndicated data sources” “to anticipate the demand information”, “monitoring, through a platform implementing a machine learning algorithm, a database” “to detect a trigger indicating a prediction that a demand for a micro-contract for the drilling operator exceeds a prediction threshold in filing a permit associated with the constructing of the well”; and “detecting from the big data, early signals indicative of oil exploration, land leasing and construction permits to predict, using the trained prediction models and the detected trigger, a spud date when drilling the well will begin and the demand information comprising the required products for constructing the well and a total depth of the well”; as now recited at independent Claim 1, similarly recited at independent Claims 19, 22.	
Claims 2, 6 are dependent and overcome the prior art by dependency to parent independent Claim 1.
Claim 20, 21 are dependent and overcome the prior art by dependency to parent independent Claim 19.
Claim 23, 24 are dependent and overcome the prior art by dependency to parent independent Claim 22.
Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
	* Chima CM, Supply-chain management issues in the oil and gas industry, Journal of Business and Economics Research, JBER, 5-6, June 1st 2007;
	* CA 2369669 A1 teaching Iterative drilling simulation process for enhanced economic decision making
	* WO 2021051141 A1 teaching Information extraction from daily drilling reports using machine learning
	* WO 2003034178 A2 reaching System and method for forecasting material requirements and managing the accessibility of the materials
* US 20070043602 teaching the determining Optimization Model And Controlling Several Tradeoffs Including Service-ability, Liability And Inventory In Network Using Serviceability Metric and Liability Metric at Fig.3 immediately below & associated text 

    PNG
    media_image1.png
    528
    774
    media_image1.png
    Greyscale

* US 20190340590 A1 disclosing the acceptance of request for proposals - RFP at  ¶ [0076] 1st sentence: On the other hand, if the RFP message is accepted (“Yes” in step 425), then the payor associated with station 110 may, in one example embodiment, request that a detailed bill be provided, such as to the payor FI 111 (step 427).
* US 20140006075 A1 reciting at ¶ [0069] The consultant can use an estimate function 432 to decide whether to accept or decline the RFP. If the consultant declines the text at 434, then the estimate is not modified and the customer can be presented with a "consultant decline text" message 436 in the view RFP function 416.
	* US 6612382 B2 Iterative Drilling Simulation Process For Enhanced Economic Decision Making with selection of rig suppliers at Figs. 4-5 below and associated text 

    PNG
    media_image2.png
    937
    666
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    961
    679
    media_image3.png
    Greyscale

* US 20120330690 A1 reciting at ¶ [0105] The business method preferably involves several parties: the farmer (or user), who wants to purchase an insured product, in particular by closing a product specific (i.e. "micro-") insurance contract, the stockist, who preferably locally hands out the product (being insured or not) to the farmer, and who collects data, e.g. data related to the farmer, the weather station (e.g. the RMD) assigned to the farmer, the specific product and preferably the insurance type, which the farmer wants to purchase. The stockist further transmits the data (e.g. the RDPU data) to a server and preferably collects the insurance premium from the farmer. The stockist preferably also performs the transfer of the collected premiums to an insurance company, which is another party involved in the business method. Preferably, a supplier company is provided as a party of the business method, for supplying the (agricultural) product to be purchased by the farmer and to be insured by the insurance company, and preferably to pay a contribution to the premiums, e.g. 50%, for the premium of the product insurance, which is received by the insurance company, or to pay no contribution to the premiums, preferably to provide the compensation in form of the product, e.g. seeds, if a model is used where payout is provided in the form of the physical product. Moreover, in the case that a compensation is due, the supplier company can optionally provide a part, e.g. 50% of the compensation in the form of the physical product, e.g. seeds, while another part, e.g. 50%, of the premium is paid by the insurance company. Further, a mobile payment system can be involved, e.g. M-Pesa, preferably used as a service, which is supplied by a mobile payment company.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to OCTAVIAN ROTARU whose telephone number is 571.270.7950.  The Examiner can normally be reached on 9AM-6PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
	Randolph Building
	401 Dulany Street
     	Alexandria, VA 22314.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624A 
	September 3rd, 2022